DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-15 are pending in the instant invention.  According to the Amendments to the Claims, filed November 2, 2021, claims 1-15 were presented for prosecution on the merits.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/070797, filed January 8, 2019, which claims priority under 35 U.S.C. § 119(a-d) to US Provisional Application Nos.: a) CN 201811547590.4, filed December 18, 2018; and b) CN 201810019736.1, filed January 9, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on November 2, 2021, is acknowledged: Group III - claims 7, 8, 14 and 15.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.

	Thus, a first Office action and prosecution on the merits of claims 7, 8, 14 and 15 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]-triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I.
	The following title is suggested: PROCESS FOR PREPARING 4-(4-FLUORO-3-(2-(TRIFLUOROMETHYL)-5,6,7,8-TETRAHYDRO-[1,2,4]TRIAZOLO[1,5-a]PYRAZINE-7-CARBONYL)BENZYL)PHTHALAZIN-1(2H)-ONE.
	Appropriate correction is required.


Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to state the reactions, reagents and/or conditions for the recited process, generally illustrated by a single example, unless variations are necessary.  Appropriate correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the reactions, reagents and/or conditions for the recited process into the abstract, to overcome this objection.

Claim Objections

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound represented by formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I

wherein the process comprises the following steps:

(1)	reacting a compound represented by formula II:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

II

	wherein:
		R1 is trifluoromethyl;

with an inorganic or organic acid selected from the group consisting of hydrochloric acid, maleic acid, and phosphoric acid, to provide a compound represented by formula II’:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

II’

wherein:
	R1 is trifluoromethyl; and
	X is hydrochloric acid, maleic acid, or phosphoric acid; and

(2)	reacting the compound represented by formula II’ above with a compound represented by formula IV:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

IV

wherein:
	Ra is halogen, hydroxy, or alkoxy;

to provide the compound represented by formula 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I.



Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 7, 8, 14 and 15 are rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The omitted essential procedural step in the process for preparing 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, or a pharmaceutically acceptable salt thereof, as recited in claim 7, are the manipulative steps which result in (1) the preparation of 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, and/or (2) the preparation of a pharmaceutically acceptable salt of 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]-pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, respectively.  The claim fails to explicitly recite any manipulative steps which result in (1) the preparation of 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)-phthalazin-1(2H)-one represented by the formula I, and/or (2) the preparation of a pharmaceutically acceptable salt of 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]-pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, respectively.  Similarly, the specification fails to provide an adequate standard for ascertaining the requisite degree of any manipulative steps which result in (1) the preparation of 4-(4-fluoro-3-(2-(trifluoro-methyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)-benzyl)phthalazin-1(2H)-one represented by the formula I, respectively.  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, or a medicinally acceptable salt thereof, as recited in claim 7, since the essential manipulative steps which result in (1) the preparation of 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, and/or (2) the preparation of a pharmaceutically acceptable salt of 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, respectively, are omitted.
	Likewise, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 14 and 15 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 14 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional process performed on a compoun used in a process from which the claim depends, must result in a patentably distinct procedural step in the recited process, in order to be further limiting.  In the instant dependent claim, the process for preparing 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)-phthalazin-1(2H)-one represented by the formula I, or a pharmaceutically acceptable salt thereof, as recited in claim 7, further comprises the step of purifying a compound represented by formula II according to the method as defined in claim 9.  Consequently, since the additional process performed on the compound represented by formula II, used in the process for preparing 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)-phthalazin-1(2H)-one represented by the formula I, or a pharmaceutically acceptable salt thereof, as recited in claim 7, whereby the compound represented by formula II is purified according to the method as defined in claim 9, (1) fails to result in a further patentably distinct procedural step in the process for preparing 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]triazolo-[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, or a pharmaceutically acceptable salt thereof, as recited in claim 7, and/or (2) fails to include all the 4-(4-fluoro-3-(2-(trifluoromethyl)-5,6,7,8-tetrahydro-[1,2,4]-triazolo[1,5-a]pyrazine-7-carbonyl)benzyl)phthalazin-1(2H)-one represented by the formula I, or a pharmaceutically acceptable salt thereof, as recited in claim 7, it is not given patentable weight and thus, renders the instant dependent claim, and any additional dependent claims therefrom, improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claims, (2) amend the dependent claims to place the dependent claims in proper dependent form, (3) rewrite the dependent claims in independent form, or (4) present a sufficient showing that the dependent claims comply with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624